Exhibit 10.2

MARKETWATCH, INC. 2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK Bonus AWARD

Grantee's Name and Address: Lawrence S. Kramer





You (the "Grantee") have been granted shares of Common Stock of the Company (the
"Award"), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the "Notice"), the MarketWatch, Inc. 2004 Stock Incentive Plan, as
amended from time to time (the "Plan") and the Restricted Stock Bonus Award
Agreement (the "Agreement") attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

Award Number

Date of Award September 24, 2004

Vesting Commencement Date September 24, 2004

Total Number of Shares
of Common Stock Awarded 85,000

Aggregate Fair Market
Value of the Shares $992,800

Consideration:

The Shares have been issued to the Grantee in consideration for past and
continued service with the Company, which consideration has a value of $11.68
per share, the Fair Market Value of the Shares.

Vesting Schedule:

Subject to the Grantee's Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Shares will "vest" in accordance
with the following schedule:

100% of the Total Number of Shares of Common Stock Awarded shall vest five (5)
years after the Vesting Commencement Date.

In addition, the Vesting Schedule will be subject to certain acceleration if any
or all of the following three performance goals are achieved:

(1) 25% of the Total Number of Shares of Common Stock Awarded shall vest if the
Company achieves Earnings Per Share ("EPS") by the end of fiscal year 2005 that
equals or exceeds the target EPS approved by the Board at its strategic planning
meeting for fiscal year 2005. Vesting acceleration associated with the
achievement of the fiscal year 2005 target EPS will be effective on the date of
issuance of the press release reporting the fiscal year 2005 actual EPS.

(2)  25% of the Total Number of Shares of Common Stock Awarded shall vest if the
Company achieves EPS by the end of fiscal year 2006 that equals or exceeds the
target EPS approved by the Board at its strategic planning meeting for fiscal
year 2006. Vesting acceleration associated with the achievement of the fiscal
year 2006 target EPS will be effective on the date of issuance of the press
release reporting the fiscal year 2006 actual EPS.

(3)  50% of the Total Number of Shares of Common Stock Awarded shall vest at the
end of fiscal year 2007 if the Company achieves EPS by the end of fiscal year
2007 that equals or exceeds the target EPS approved by the Board at its
strategic planning meeting for fiscal year 2007. Vesting acceleration associated
with the achievement of the fiscal year 2007 target EPS will be effective on the
date of issuance of the press release reporting the fiscal year 2007 actual EPS.

To the extent the vesting of any Shares occurs during a "blackout period" of the
Company wherein certain Employees are precluded from selling Shares, the vesting
of the Shares will be automatically deferred, provided, however, that the
vesting of such Shares shall not be deferred if such Shares are specifically
covered by a Rule 10b5-1 trading plan of the Grantee which causes such Shares to
be exempt from any applicable blackout period then in effect. In the event the
vesting of any Shares is deferred due to the existence of a regularly scheduled
blackout period, such Shares shall vest on the first marketing trading day
following the termination of such regularly scheduled blackout period. In the
event the vesting of any Shares is deferred due to the existence of a special
blackout period, such Shares shall vest on the first market trading day
following the termination of such special blackout period as determined by the
Board. Notwithstanding the foregoing, the Shares shall vest no later than the
sixth anniversary of the Vesting Commencement Date, irrespective of whether such
vesting date occurs during a blackout period.

During any authorized leave of absence, the vesting of the Shares as provided in
the Vesting Schedule shall be suspended after the leave of absence exceeds a
period of ninety (90) days. Vesting of the Shares shall resume upon the
Grantee's termination of the leave of absence and return to service to the
Company or a Related Entity. The Vesting Schedule shall be extended by the
length of the suspension.

In the event of the Grantee's change in status from Employee to Consultant or
from an Employee whose customary employment is 20 hours or more per week to an
Employee whose customary employment is fewer than 20 hours per week, vesting of
the Shares shall continue only to the extent determined by the Administrator as
of such change in status.

For purposes of this Notice and the Agreement, the term "vest" shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company. Shares that have not vested are deemed "Restricted Shares." If the
Grantee would become vested in a fraction of a Restricted Share, such Restricted
Share shall not vest until the Grantee becomes vested in the entire Share.

Vesting shall cease upon the date of termination of the Grantee's Continuous
Service for any reason. In the event the Grantee's Continuous Service is
terminated for any reason, including death or Disability, any Restricted Shares
held by the Grantee immediately following such termination of Continuous Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the Restricted Shares and shall have all
rights and interest in or related thereto without further action by the Grantee.
The foregoing forfeiture provisions set forth in this Notice as to Restricted
Shares shall apply to the new capital stock or other property (including cash
paid other than as a regular cash dividend) received in exchange for the Shares
in consummation of any transaction described in Section 10 or 11 of the Plan and
such stock or property shall be deemed Additional Securities for purposes of the
Agreement, but only to the extent the Shares are at the time covered by such
forfeiture provisions.

The Award shall be subject to (a) the provisions of Section 11 of the Plan
relating to the vesting of the Shares in the event of a Corporate Transaction
and (b) the provisions of Section 8 of the Amended and Restated Employment
Agreement entered into between the Company and the Grantee effective as of
July 1, 2004 (the "Employment Agreement") relating to the vesting of the Shares
in the event of a Change in Control (as defined in the Employment Agreement).

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

MarketWatch, Inc.,
a Delaware corporation

By: Kathy Yates

Title: President and Chief Operating Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE'S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE THE
GRANTEE'S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE'S STATUS IS
AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 12 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

Dated: September 24, 2004 Signed: Lawrence S. Kramer

Award Number: __________________

MARKETWATCH, INC. 2004 STOCK INCENTIVE PLAN



RESTRICTED STOCK BONUS AWARD AGREEMENT



Issuance of Shares. MarketWatch, Inc., a Delaware corporation (the "Company"),
hereby issues to the Grantee (the "Grantee") named in the Notice of Restricted
Stock Bonus Award (the "Notice"), the Total Number of Shares of Common Stock
Awarded set forth in the Notice (the "Shares"), subject to the Notice, this
Restricted Stock Bonus Award Agreement (the "Agreement") and the terms and
provisions of the Company's 2004 Stock Incentive Plan, as amended from time to
time (the "Plan"), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement. All Shares issued hereunder will be deemed issued to
the Grantee as fully paid and nonassessable shares, and the Grantee will have
the right to vote the Shares at meetings of the Company's stockholders. The
Company shall pay any applicable stock transfer taxes imposed upon the issuance
of the Shares to the Grantee hereunder. Consideration. The Shares subject to
this Award have been issued to the Grantee in consideration for past and
continued service with the Company as set forth in the Notice. Transfer
Restrictions. The Shares issued to the Grantee hereunder may not be sold,
transferred by gift, pledged, hypothecated, or otherwise transferred or disposed
of by the Grantee prior to the date when the Shares become vested pursuant to
the Vesting Schedule set forth in the Notice. Any attempt to transfer Restricted
Shares in violation of this Section 3 will be null and void and will be
disregarded. Escrow of Stock. For purposes of facilitating the enforcement of
the provisions of this Agreement and the payment of withholding taxes pursuant
to Section 6 of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof. The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that such escrow holder shall not be liable to any party hereto
(or to any other party) for any actions or omissions unless such escrow holder
is grossly negligent relative thereto. The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Upon the vesting of the Restricted Shares,
the escrow holder will, without further order or instruction, transmit to the
Grantee the certificate evidencing such Shares, subject, however, to
satisfaction of any withholding obligations provided in Section 6 below.
Distributions. The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations. Withholding of Taxes.
General
. The Grantee is ultimately liable and responsible for all taxes owed by the
Grantee in connection with the Award, regardless of any action the Company or
any Related Entity takes with respect to any tax withholding obligations that
arise in connection with the Award. Neither the Company nor any Related Entity
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares subject to the Award. The Company and its Related
Entities do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee's tax liability.
Payment of Withholding Taxes
. Prior to any event in connection with the Award (e.g., vesting) that the
Company determines may result in any tax withholding obligation, whether United
States federal, state, local or non-U.S., including any employment tax
obligation (the "Tax Withholding Obligation"), the Grantee must arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company.
By Share Withholding.
The Grantee authorizes the Company to, upon the exercise of its sole discretion,
withhold from those Shares issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation. The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee's minimum Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.
By Sale of Shares
. Unless the Grantee determines to satisfy the Tax Withholding Obligation by
some other means in accordance with clause (iii) below, the Grantee's acceptance
of this Award constitutes the Grantee's instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on the Grantee's behalf a whole number of Shares from those
Shares issuable to the Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day such Tax Withholding
Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all broker's fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee's minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to the Grantee. The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee's minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the sale
of Shares described above.
By Check, Wire Transfer or Other Means
. At any time not less than five (5) business days (or such fewer number of
business days as determined by the Administrator) before any Tax Withholding
Obligation arises (e.g., a vesting date), the Grantee may elect to satisfy the
Grantee's Tax Withholding Obligation by delivering to the Company an amount that
the Company determines is sufficient to satisfy the Tax Withholding Obligation
by (x) wire transfer to such account as the Company may direct, (y) delivery of
a certified check payable to the Company, or (z) such other means as specified
from time to time by the Administrator.

Additional Securities. Any securities or cash received (other than a regular
cash dividend) as the result of ownership of the Restricted Shares (the
"Additional Securities"), including, but not by way of limitation, warrants,
options and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company's capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice. The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. In the event
of any change in certificates evidencing the Shares or the Additional Securities
by reason of any recapitalization, reorganization or other transaction that
results in the creation of Additional Securities, the escrow holder is
authorized to deliver to the issuer the certificates evidencing the Shares or
the Additional Securities in exchange for the certificates of the replacement
securities. Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate "stop transfer" instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records. Refusal to
Transfer. The Company shall not be required (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred. Restrictive Legends. The
Grantee understands and agrees that the Company shall cause the legends set
forth below or legends substantially equivalent thereto, to be placed upon any
certificate(s) evidencing ownership of the Shares together with any other
legends that may be required by the Company or by state or federal securities
laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable. Headings. The captions used in this Agreement are
inserted for convenience and shall not be deemed a part of this Agreement for
construction or interpretation. Dispute Resolution. The provisions of this
Section 12 shall be the exclusive means of resolving disputes arising out of or
relating to the Notice, the Plan and this Agreement. The Company, the Grantee,
and the Grantee's assignees (the "parties") agree that any dispute arising out
of or relating to the Notice, the Plan and this Agreement shall be settled
exclusively by final and binding arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (the "AAA Rules"). A neutral and impartial arbitrator shall be
chosen by mutual agreement of the parties or, if the parties are unable to agree
upon an arbitrator within a reasonable period of time, then a neutral and
impartial arbitrator shall be appointed in accordance with the arbitrator
nomination and selection procedure set forth in the AAA Rules. The arbitrator
shall apply the same substantive law, with the same statutes of limitations and
remedies, that would apply if the claims were brought in court. The arbitrator
also shall prepare a written decision containing the essential findings and
conclusions upon which the decision is based. Either party may bring an action
in court to compel arbitration with respect to any dispute arising out of or
relating to the Notice, the Plan and this Agreement or to enforce an arbitration
award. Otherwise, neither party shall initiate or prosecute any lawsuit in any
way related to any dispute arising out of or relating to the Notice, the Plan
and this Agreement. Any arbitration held pursuant to this Section 13 shall take
place in San Francisco, California. The Company shall pay the costs of the
arbitrator. If, for any legal reason, a controversy or claim between the parties
cannot be arbitrated as provided in this Section 13, the parties agree that any
civil action shall be brought in the United States District Court for the
Northern District of California or, only if there is no basis for federal
jurisdiction, in the Superior Court of the State of California in and for the
City and County of San Francisco. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If
any one or more provisions of this Section 12 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable. Notices. Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

END OF AGREEMENT

EXHIBIT A



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE



 

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED, hereby sells, assigns and transfers unto
_______________________, _____ thousand (_______) shares of the Common Stock of
MarketWatch, Inc., a Delaware Company (the "Company"), standing in his name on
the books of, the Company represented by Certificate No.  herewith, and does
hereby irrevocably constitute and appoint the Secretary of the Company attorney
to transfer the said stock in the books of the Company with full power of
substitution.

DATED: ________________






--------------------------------------------------------------------------------


